DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 as preliminarily amended are currently pending are under consideration on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “a structural unit (2) derived from ethylenically unsaturated monomer having a hydroxyl group” (emphasis added), which blurs the metes and bounds of the claim as “derived from” is ambiguous to whether any species of ethylenically unsaturated monomer having a hydroxyl group is required in the final cell culture substrate or not.
In so much that claims 2-6 depend from claim 1 and claims 7 and 8 incorporate the subject matter of claim 1 and do not resolve the point of confusion, these claims must also be rejected with claim 1 as indefinite.

Claims 1-3 and 6-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See M.P.E.P. § 2163 for guidance regarding the written description requirement.
	Claim 1 and so dependent claims 2-4 and 6-8 are drawn to a genus of compounds, the genus comprising a structural unit derived from ethylenically unsaturated monomers having a hydroxyl group capable of co-polymerization with the furfuryl methacrylate compounds of claim 1 thus yield a substrate capable of culturing cells.  
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In this case, the scope of any generic structural unit derived from ethylenically unsaturated monomers having a hydroxyl group only has two identifiable structural elements, an ethylene unsaturated group (i.e. at least one carbon-carbon double bond) and a single hydroxyl group:
						

    PNG
    media_image1.png
    149
    213
    media_image1.png
    Greyscale

wherein R is not particularly limited to any species of moiety or any smaller genus of moieties.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
While hydroxyethyl methacrylate (HEMA) as disclosed might be reasonably predictable for the subgenus of methacrylate monomers as set forth in claim 4 and smaller subgenus comprising hydroxyalkyl methacrylate of claim 5, and the prior art suggests sufficient description and particularly a structure-function relationship for a subgenus of ethylenically unsaturated monomers having a hydroxyl group selected from acrylates, methacrylates, and fumarates (see Henry at ¶0016 and claim 6; EP 2598518 B1; Reference N), the single disclosed species and prior art do not suggest predictability across the vast genus of claim 1. For example, the scope of the genus of claim 1 includes hydroxyl derivatives of ethylenically unsaturated monomers such as vinyl esters, alkenes, aryl alkenes, and styrenes (see Joy at claims 2 and 4-8; US 3,726,943; Reference A), and hydroxyl groups are a poor predictor of cell adhesion on functionalized polystyrene (see Lerman at Table 1; Tissue Engineering Part B (2018), 24(5), 359-372; Reference U). 
Therefore and absent any showing to the contrary, claims 1-3 and 6-8 lack adequate written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (Biomaterials (2015), 61, 257-265; Reference V).
This rejection addresses the embodiment of 2-hydroxyethyl methacrylate for the ethylenically unsaturated monomer having a hydroxyl group of claim 1, the ethylenically unsaturated monomer having a (meth)acryloyl group for claim 4, and as species within generic Formula (2) in claim 5 wherein R4 = -CH3 (i.e. a methyl group), and R5 = -(CH2)2- (i.e. an alkylene group having two carbon atoms). This rejection addresses the embodiments of a) tetrahydrofurfuryl acrylate, reading on R1 = a hydrogen atom and R2 = formula (1-1), and b) furfuryl acrylate, reading on R1 = a hydrogen atom and R2 = formula (1-2), for claim 1.
Patel teaches a culturing substrate for cardiomyocyte-derived embryonic stem cells, the substrate comprising a co-polymer of 50% tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or 50% furfuryl acrylate (Fig. 1E, structure 14) photopolymerized with 4% 2-hydroxyethyl methacrylate on glass slides or 35 mm dishes (p258, subheading 2.3; also p262, subheading 3.4), anticipating claims 1, 3-5, and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (Biomaterials (2015), 61, 257-265; Reference V).
The teachings of Patel are relied upon as set forth above in rejecting claims 1, 3-5, and 7 as anticipating under 35 U.S.C. § 102(a)(1).
Regarding claim 2, doesn’t teach the claimed molar ratios of 60-90% furfuryl methacrylate (i.e. structural unit 1) and 10-40% by mole of 2-hydroxyethyl methacrylate In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Patel teaches that the concentration of 2-hydroxyethyl methacrylate and acrylate monomers such as tetrahydrofurfuryl acrylate (Fig. 1E, structure 5) or furfuryl acrylate (Fig. 1E, structure 14) are result effective variables to test cardiomyocytes for adhesion to these compounds. Thus, the burden is shifted back to establish criticality of the claimed molar ratio by objective evidence and reasonably commensurate to the scope of the claims.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above, and further in in view of Chaouk et al. (US 6,225,367 B1; Reference A).
The teachings of Patel are relied upon as set forth above.
Regarding claim 6, Patel does not teach a cell culture substrate further comprising a porous membrane.
	Chaouk teaches a composition comprising polymers having improved wettability and cell growth ability and formulated in porous form (Abstract), reading on claim 6. 
	It would have been obvious before the invention was filed to formulate the copolymer of Patel comprising hydroxyethyl methacrylate and either tetrahydrofuran acrylate or furfuryl acrylate as a porous membrane in view of Chaouk. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Chaouk are directed towards hydroxyethyl methacrylate and because Chaouk cited known prior art for the production of porous substrates with said polymers. The skilled artisan would have been motivated to do so because Chaouk teaches that polymers comprising monomers such as HEMA are predictably advantageous to improve wettability and cell growth ability when formulated in porous form.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above, and further in in view of Fadeev et al. (US 8,354,274; Reference B).
The teachings of Patel are relied upon as set forth above. 

Fadeev teaches swellable methacrylate substrates for the culturing of stem cells (Abstract), reading on claim 8. Fadeev teaches 2-hydroxylethyl methacrylate as an exemplary species of hydrophilic acrylate monomer (Tables 1 and 2). Fadeev teaches that swellable methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD (Col. 5, lines 6-28) are advantageous to reduce the variability in the culture doubling time of human embryonic stem cells as compared to Matrigel® (Example 10 & Fig. 16), reading on claim 8.
It would have been obvious before the invention was filed to further conjugate the methacrylate substrate of Patel with RGD and then culture stem cells on the RGD-functionalized methacrylate substrate in view of Fadeev. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Patel and Fadeev are directed towards methacrylate cell culture substrates, including hydroxyethyl methacrylate, and subsequent methods of culturing cells on these substrates. The skilled artisan would have been motivated to do so because Fadeev teaches that methacrylate substrates further conjugated with cell adhesion polypeptides such as RGD are advantageous to reduce the variability in the culture doubling time of human embryonic stem cells as compared to Matrigel®.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653